Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant’s Response
	In Applicant’s Response dated 03 December 2020, Applicant argued against all rejections put forth in the Non-Final Office Action dated 18 September 2020. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2, 3, 6-12, 13, and 16-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McCann et al., 2009/0327972 A1 in view of Karp, Daniel Geoffrey, U.S. Patent Publication Number 2009/0100009 A1 and further in view of Klausmeier, Daniel, U.S. Patent Publication Number 2008/0141145 A1.

Claim 2:
McCann discloses a method, comprising: 
sorting a plurality of documents into a plurality of folders according to one or more user-defined rules (see Paragraph 0020 – McCann discloses this limitation in that users may set one or more filtering rules for automatically separating messages into certain folders based on criteria.); 
adding one or more new documents to the plurality of folders according to an automated heuristic approach (see Paragraph 0020 – McCann discloses this limitation in that the rules may automatically separate incoming email messages based on preset criteria.); and 
performing a single operation to search the documents (see Paragraphs 0023-0024 – McCann discloses this limitation in that the user may identify a scope for item retrieval, and input a search query. A display of the aggregated email messages may be presented to the user.).
	McCann fails to expressly disclose:
selecting two or more folders of the plurality of folders; and 
performing a single operation to, exclusively, documents in the two or more selected folders.
Karp teaches:
selecting two or more folders of the plurality of folders (see Paragraph 0031 – Karp teaches this limitation in that the an indication as to which folders an action should apply may be a user indication, either a default user setting or an explicit user command.); and
performing a single operation to, exclusively, documents in the two or more selected folders (see Paragraph 0031 – Karp teaches this limitation in that the email server application performs an action on all messages in select folders specified by the user.).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the media, disclosed in McCann, to include:
selecting two or more folders of the plurality of folders for the purpose of indicating the entire conversation history (see Paragraph 0027) and 
performing a single operation to, exclusively, documents in the two or more selected folders

The combination of McCann and Karp fails to expressly teach:
selecting a navigation mode according to a key, wherein the navigation mode indicates an automated movement through one or more of the documents; and 
performing a single operation according to the navigation mode.
	Lundy teaches:
selecting a navigation mode according to a key (see Figures 3 and 5 – Klausmeier teaches this limitation in that a user may navigate using single or double arrow buttons.), wherein the navigation mode indicates an automated movement through one or more of the documents (see Paragraph 0040 – Klausmeier teaches this limitation in that a user may move between weeks using single-arrow buttons or between months using double-arrow buttons. The ranges of the dates is based on the beginning status of navigation.); and 
performing a single operation according to the navigation mode (see Paragraph 0040 – Klausmeier teaches this limitation in that a user may move between weeks using single-arrow buttons, and a user may move between months using double-arrow buttons.).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the media, taught in the combination, to include: 
selecting a navigation mode according to a key, wherein the navigation mode indicates an automated movement through one or more of the documents; and 
performing a single operation according to the navigation mode
for the purpose of enabling a user to effectively manipulate display screen features to view and/or select content within the display screen (see Column 5, Lines 58-67). 

laim 3:
The combination of McCann, Karp, and Klausmeier teaches the method of claim 2, wherein the method comprises: 
dynamically updating information regarding each folder of the plurality of folders (see Paragraph 0020 – McCann discloses this limitation in that the rules may automatically separate incoming email messages based on preset criteria.); and 
displaying the information regarding a folder of the plurality of folders (see Figure 4, Element 449 – McCann discloses this limitation in that the number of messages and unread messages are displayed next to the corresponding folder containing the messages.).

Claim 6:
The combination of McCann, Karp, and Klausmeier teaches the method of claim 2, wherein the plurality of folders each comprise a numeric indicator that displays a number of new documents (see Figure 4, Element 449 and Paragraph 0067 – McCann discloses this limitation in that the number of unread messages is indicated by the folder containing the messages.).

Claim 7:
The combination of McCann, Karp, and Klausmeier teaches the method of claim 2, wherein each document of the plurality of documents is color coded according to a type of document (see Paragraph 0062 – McCann discloses this limitation in that messages that are within a scope are a displayed in a different color and/or font than messages that are outside of said scope.).

Claim 8:
the method of claim 2, wherein each document in the plurality of documents comprises a button that is adapted to expand into a window when engaged by a user (see Figure 4, Element 450 and Paragraph 0072 – McCann discloses this limitation in that the preview pane allows the user to collapse and expand previews of unread messages without fully opening the unread messages.).

Claim 9:
The combination of McCann, Karp, and Klausmeier teaches the method of claim 8, wherein the window displays information about the document (see Figure 4, Element 450 and Paragraph 0072 – McCann discloses this limitation in that the preview pane allows the user to collapse and expand previews of unread messages without fully opening the unread messages.).

Claim 10:
As indicated in the above rejection, the combination of McCann, Karp, and Klausmeier teaches every limitation of claim 8. The combination of McCann and Karp fails to expressly disclose wherein the window allows a user to enter information about the document.
Klausmeier teaches wherein the window allows a user to enter information about the document (see Figure 4A – Klausmeier teaches this limitation in that the side panel window allows a user to view and edit a monthly, weekly, or daily calendar view.).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the media, taught in the combination, to include wherein the window allows a user to enter information about the document for the purpose of allowing a user to view and edit a large amount of data directly from the main interface (see Paragraph 0043).

Claim 11:
As indicated in the above rejection, the combination of McCann, Karp, and Klausmeier teaches every limitation of claim 2. Further, McCann discloses expanding a first document associated with the two or more selected folders to display text associated with the first document (see Figure 4, Element 450 – McCann discloses this limitation in that the preview pane displays the text of at least a first email.). The combination of McCann and Karp fails to expressly disclose wherein the method comprises: 
moving from the first document to a second document of the plurality of documents according to the navigation mode and a user-defined criteria, wherein: 
the movement in a first mode is up or down based on a user-defined criteria that is independent of a previously executed operation, 
the movement in a second mode is up or down by a predetermined number of documents, a selected folder displays one or more folder buttons to allow interaction by a user, 
one of the folder buttons is a navigation tool that includes a plurality of folder sub-buttons, one of the folder sub-buttons allows a user to move to and expand another folder, 
the first document and the second document each display one or more document buttons to allow interaction by a user, 
one of the documents buttons is a navigation tool that includes a plurality of document sub-buttons, and 
one of the document sub-buttons allows a user to move to and expand another document.
Klausmeier teaches:
selecting a navigation mode according to a key (see Figures 3 and 5 – Klausmeier teaches this limitation in that a user may navigate using single or double arrow buttons.); and 
moving from the first document to a second document of the plurality of documents according to the navigation mode and a user-defined criteria (see Paragraph 0040 – Klausmeier teaches this , wherein: 
the movement in a first mode is up or down based on a user-defined criteria that is independent of a previously executed operation (see Paragraph 0040 – Klausmeier teaches this limitation in that a user may move between weeks using single-arrow buttons.), 
the movement in a second mode is up or down by a predetermined number of documents, a selected folder displays one or more folder buttons to allow interaction by a user (see Paragraph 0040 – Klausmeier teaches this limitation in that a user may move between months using double-arrow buttons.), 
one of the folder buttons is a navigation tool that includes a plurality of folder sub-buttons, one of the folder sub-buttons allows a user to move to and expand another folder (see Figure 3—Klausmeier teaches this limitation in that when the user in month mode, a single arrow may navigate to the next month.), 
the first document and the second document each display one or more document buttons to allow interaction by a user (see Figure 5—Klausmeier teaches this limitation in that when the user in week mode, the user may use the single and double arrows to navigate.), 
one of the documents buttons is a navigation tool that includes a plurality of document sub-buttons (see Figure 5—Klausmeier teaches this limitation in that when the user in week mode, the user may select the single or double arrow.), and 
one of the document sub-buttons allows a user to move to and expand another document (see Figure 5—Klausmeier teaches this limitation in that when the user in week mode, a single arrow may navigate to the next week.).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the media, taught in the combination, to include:
selecting a navigation mode according to a key; and 
moving from the first document to a second document of the plurality of documents according to the navigation mode and a user-defined criteria, wherein: 
the movement in a first mode is up or down based on a user-defined criteria that is independent of a previously executed operation, 
the movement in a second mode is up or down by a predetermined number of documents, a selected folder displays one or more folder buttons to allow interaction by a user, 
one of the folder buttons is a navigation tool that includes a plurality of folder sub-buttons, one of the folder sub-buttons allows a user to move to and expand another folder, 
the first document and the second document each display one or more document buttons to allow interaction by a user, 
one of the documents buttons is a navigation tool that includes a plurality of document sub-buttons, and 
one of the document sub-buttons allows a user to move to and expand another document
for the purpose of allowing a user to view and edit a large amount of data directly from the main interface (see Paragraph 0043).

Claims 12, 13, and 16-21:
	Claims 12, 13, and 16-21 are the medium claims corresponding the method of claims 2, 3, and 6-11. In addition, McCann teaches a non-transitory computer readable medium storing instructions of a method (see Paragraph 0084). Therefore, claims 12, 13, and 16-21 are rejected for the same reasons as claims 2, 3, and 6-11 above. 

Claims 4, 5, 14, and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of McCann, Karp, and Klausmeier in view of Liu et al., U.S. Patent Publication Number 2010/0262925 A1.

Claim 4:
As indicated in the above rejection, the combination of combination of McCann, Karp, and Klausmeier teaches every limitation of claim 2. The combination fails to expressly disclose wherein the plurality of folders each comprise an indicator that blinks or flashes when the folder contains a new document.
Liu teaches wherein the plurality of folders each comprise an indicator that blinks or flashes when the folder contains a new document (see Paragraph 0078 – Liu teaches this limitation in that flashing or highlighting may be used to indicate a new message.)
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the media, taught in the combination, to include wherein the plurality of folders each comprise an indicator that blinks or flashes when the folder contains a new document for the purpose of bringing the new message to the attention of the user.

Claim 5:
The combination of combination of McCann, Karp, Klausmeier and Liu teaches the method of claim 2, wherein the plurality of folders each comprise a numeric indicator that displays a time since a folder has been updated (see Figure 4 – McCann teaches this limitation in that a timestamp is associated with each updated message.).

Claims 14 and 15:
.

Response to Arguments
	Applicant’s arguments regarding the rejection under 35 U.S.C. 103 have been considered but are not persuasive.

Regarding claim 2:
	Firstly, Applicant argues that the combination of McCann, Karp, and Klausmeier fails to teach selecting two or more folders of the plurality of folders because a POSITA would not have been motivated to combine McCann and Karp (see Remarks, Page 8, Lines 20-21).
	The Examiner disagrees.
	Applicant further states that a person of ordinary skill in the art (POSITA) would not be have been motivated to combine Karp’s means of ‘indicating the entire conversation history’ with McCann’s “own means of accessing an entire conversation from a single folder” (see Remarks, Page 8, Lines 4-7). Examiner notes that as indicated in the Paragraphs reproduced on page 8 of Applicant’s Remarks, the e-mail application may provide the user to group messages into conversations ([0046]), but the user may also group messages into folders based on other criteria ([0045]). Should the user group a conversation across multiple folders, a POSITA would logically combine Karp’s teaching of indication as to which folders an action should apply may be a user indication, either a default user setting or an explicit user command ([0031]) for the purpose of allowing a user to perform an action on a conversation that spans 
	Thus, Examiner maintains that the combination of McCann, Karp, and Klausmeier teaches every limitation of claim 2. 
	Secondly, Applicant argues that the combination of McCann, Karp, and Klausmeier fails to teach performing a single operation…to search, exclusively, all of the documents in the two or more selected folders because a POSITA would not have been motivated to combine McCann and Karp (see Remarks, Page 8, Lines 23-30).
	The Examiner disagrees.
	Applicant further states that a POSITA would not be have been motivated to combine Karp’s means of ‘allowing a user to perform an action on a conversation that spanned multiple folders even if the user has moved messages from a thread to separate folders” (Karp [0031]) with McCann’s teaching that a user can group an entire conversation into a single folder (McCann [0045]) (see Remarks, Page 8, Lines 27-31). Examiner notes that as indicated in the Paragraphs reproduced on page 8 of Applicant’s Remarks, the e-mail application may provide the user to group messages into conversations ([0046]), but the user may also group messages into folders based on other criteria ([0045]). Should the user group a conversation across multiple folders, a POSITA would logically combine Karp’s teaching of the email server application performing an action on all messages in select folders specified by the user ([0031]) for the purpose of allowing a user to perform an action on a conversation that spans multiple folders even if the user has moved messages from a thread to separate folders ([0010]). In a situation in which the folders as taught in McCann are purposefully stored in a specific manner, it could still be desirable to select those folders to perform a joint function.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY M. FORTINO whose telephone number is (571)272-7470.  The examiner can normally be reached on M-F 8a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer To can be reached on (571)272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


/Ashley M Fortino/
Examiner, Art Unit 2143     

/JENNIFER N TO/Supervisory Patent Examiner, Art Unit 2143